Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: "A question under the Federal Constitution was presented and necessarily passed upon by the Court. The appellant contended that Article 2-A of the Civil Practice Act of the State of New York (Chapter 263 of the Laws of 1935) is repugnant to Section 10 of Article I, and to the Fourteenth Amendment, of the Constitution of the United States, because the right to damages for breach of contract to marry constitutes a property, or common-law, right and therefore the law aforesaid deprives the appellant of property, or rights, without due process of law and also impairs the obligation of a contract. The question was raised by the appellant at folios 114-147; 202-231 of the record and in the briefs and oral argument of counsel before the Court. This Court held that the law aforesaid is not repugnant to the Constitution of the United States." (See 272 N.Y. 278.) *Page 646